internal_revenue_service department of the treasury washington dc q person to contact telephone number refer reply to pdqp e ep t jan ig99 on significant index nos legend grantor ira x custodian a beneficiary e beneficiary f dear this is in response to your request for a private_letter_ruling dated date as amended by a letter dated date submitted on your behalf by your authorized representative in support of your request your authorized representative has submitted the following facts and representations grantor was born on date and maintained ira x with custodian a grantor attained age during the calendar_year and his date of death was date grantor’s required_beginning_date with respect to the commencement of required minimum distributions under sec_401 of the internal_revenue_code code from ira x was date grantor designated_beneficiary e and beneficiary f on date each having a percent interest in ira x ira x contains the following pertinent provisions relating to minimum required distributions section under article viii entitled minimum distribution_requirements of ira x provides-- page prior to his her required_beginning_date the individual must choose whether or not to recalculate life expectancies for the individual participant and his her spouse if applicable for purposes of determining his her required_minimum_distribution life expectancy is computed by use of the expected_return multiples in tables v and vi of sec_1_72-9 of the income_tax regulations unless otherwise elected by the individual participant at the time of commencement of distributions under sec_8_1 or if applicable by the surviving_spouse where the individual participant dies before distributions have commenced life expectancies of an individual participant or spouse beneficiary shall be recalculated annually for purposes of distributions under sec_8_1 and an election not to recalculate shall be irrevocable and shall apply to all subsequent years the life expectancy of a non-spouse beneficiary shall not be recalculated instead life expectancy will be calculated using the attained age of such beneficiary during the calendar_year in which the individual attains age and payments for subsequent years shall be calculated based on such life expectancy reduced by one for each calendar_year which has elapsed since the calendar_year life expectancy was first calculated sec_8_1 of ira x provides-- not later than the required_beginning_date the individual participant may elect on a form acceptable to custodian a to have the balance in ira x distributed at least as rapidly as one of the following forms a b c a single lump sum payment payable not later than the required_beginning_date in periodic_payments at least annually over a period certain not extending beyond the life expectancy of the individual participant in periodic_payments at least annually over a period certain not extending beyond the joint and last survivor expectancy of the individual participant and his her beneficiary notwithstanding the fact that distributions may have commenced the individual participant or beneficiary may by written notice to custodian a elect to receive a lump sum distribution of the balance in ira x or elect that the balance in ira x be distributed over a shorter period than the period which he she previously elected section of ira x provides-- if the individual participant dies before his her entire_interest is distributed the entire remaining interest will be distributed as follows a if the individual participant dies on or after distributions have begun under section - e i s o m o o a y a page the entire remaining interest must be distributed at least as rapidly as under the method of distribution elected by such individual participant grantor prior to attaining his required_beginning_date of date did not file an election with custodian a to elect out of the recalculation method with respect to determining his required minimum distributions grantor could have made such an election pursuant to the provisions of section of ira x but he did not grantor did not elect a distribution period with custodian a pursuant to the provisions of sec_8_1 according to the information received from custodian a grantor received his required minimum distributions during his lifetime based upon a single life expectancy which was recalculated each year grantor continued to receive this as a partial_distribution of his required_minimum_distribution for the calendar_year during the early part of beneficiary e and beneficiary f received the balance of the required_minimum_distribution that grantor would have received during the calendar_year based upon his single recalculated life expectancy as determined in the calendar_year in the calendar_year that grantor attained age beneficiary e had the shortest life expectancy of the two designated beneficiaries beneficiary e was bom on date and her single life expectancy wa sec_42 in the calendar_year that grantor attained age ' the remaining term-certain with respect to beneficiary e as of the calendar_year following grantor’s death wa sec_37 beneficiary f was born on date and his single life expectancy wa sec_45 in the year that grantor attained age the remaining term certain period with tespect to beneficiary f as of the calendar_year wa sec_40 based on the above you request the following letter rulings g3 that beneficiary e is a designated_beneficiary for purposes of sec_401 of the code with respect to ira x that beneficiary e was timely selected as a designated_beneficiary of ira x for purposes of sec_401 of the code that grantor’s use of the single recalculated life expectancy in determining his required minimum distributions during his lifetime does not preclude the use of the term certain life expectancy of the oldest designated_beneficiary in the calendar_year after the death of grantor that in determining the required minimum distributions after the death of grantor that beneficiary e may use the remaining term-certain life expectancy of page beneficiary e since she is the oldest non-spouse designated_beneficiary commencing in the calendar_year and reduced by one for each calendar_year thereafter sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the year in which the employee attains age or ii the calendar_year in which the employee retires sec_401g of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if-- the distribution of the employee’s interest has begun in accordance with subparagraph a ii and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations q a d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a _ portion of an employee’s benefit contingent on the employee’s death or another specified event in general it provides that an individual may be of w995 page sec_1_401_a_9_-1 of the proposed_regulations q a d-3 a provides that for purposes of calculating the distribution period described in sec_401 for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date if as of that date there is no designated_beneficiary under the plan to receive the employee’s benefit upon the employee’s death the distribution period is limited to the employee’s life or a period not extending beyond the employee’s life expectancy in the present case beneficiary e was designated as a beneficiary under ira x by an affirmative election specifying the beneficiary by grantor on date through use of a form provided by custodian a entitled beneficiary designation or method of payment request beneficiary e is entitled to a portion of grantor’s benefit-contingent on grantor’s death since ’ beneficiary e was named a designated_beneficiary on date which was before grantor’s required_beginning_date of date beneficiary e was selected in a timely manner for purposes of calculating the distribution period described in sec_401 of the code accordingly with regard to ruling_request one we conclude that beneficiary e is a designated_beneficiary for purposes of sec_401 with respect to ira x with respect to ruling_request two we conclude that beneficiary e was timely selected as a designated_beneficiary of ira x for purposes of sec_401 of the code sec_401 of the code permits an employee and his spouse to recalculate their _ life expectancies annually sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides guidance on how an employee’s life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee’s spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee’s life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee’s spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee’s life expectancy but not recalculating the beneficiary’s life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee’s attained age as of the employee’s birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year described in e-1 reduced by one page for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary’s applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period because grantor’s life expectancy was being recalculated upon his death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations his life expectancy was _ reduced to zero although his benefit was paid in the form of a single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiaries by his required_beginning_date in accordance with q a d-3 a of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of grantor the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section since more than one individual was designated as a beneficiary with respect to the grantor as of date pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a e- a the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira x therefore with regard to ruling_request three we conclude that grantor’s use of the single recalculated life expectancy in determining the required minimum distributions during his lifetime does not preclude the use of the term-certain life expectancy of the oldest designated_beneficiary in the calendar_year after grantor’s death w sec_536 oe e eo page beneficiary e had the shortest life expectancy of the two designated beneficiaries on grantor’s required_beginning_date date therefore she should be the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x for the calendar_year commencing after the year of grantor’s death and for all subsequent years thereafter pursuant to q as e-1 a and e-8 b of the proposed_regulations beneficiary e’s applicable life expectancy is calculated based on her attained age as of her birthday in the calendar_year in which grantor attained age reduced by one for each calendar_year which has elapsed since that calendar_year her single life expectancy in the year that grantor attained age wa sec_42 therefore as of the calendar_year the remaining term-certain period with respect to beneficiary e i sec_37 years pursuant to q a e-8 b this period is reduced by one for each calendar_year subsequent to accordingly with respect to ruling_request four we conclude that beneficiary e may use her remaining term-certain life expectancy in determining the required minimum distributions after grantor’s death since she is the oldest non-spouse designated_beneficiary commencing in the calendar_year and reduced by one for each calendar_year thereafter the above ruling is contingent upon the continuation of ira x as one described under sec_408 of the code a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours aged sovor b bath joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc
